DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed October 10th 2022, claims 1-24 are pending for examination with a September 13th 2019 priority date under 35 USC §119(e).
	By way of the present Amendment, claims 1, 12, 17, 19-22 and 23 are amended. No claim is added or canceled. Claim rejections under 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.


Claims 1-8, 10-11, and 17-22 are rejected under 35 U.S.C. §103 as being unpatentable over Edwards et al. (US 2017/0337737), hereinafter Edwards, and further in view of Magrath et al. (US 2020/0033601), hereinafter Magrath.

Claim 1
“A head-mounted display comprising: a display unit configured to be worn on a head of a user and having a display for providing graphical output to the user” Edwards [0022][0023] teaches a Head Mounted Display (HMD) with a display unit providing graphical output”;

“a head support mechanically and electronically coupled to the display unit” Edwards [0023] & Figures 1C, 9, 10 teaches the head support is mechanically attached, and also electrically attached via audio and haptic devices attached around the device;

“haptic output devices including: a front haptic output device configured for contact with a forward part of the head of the user and coupled to the display unit” Edwards [0103][0104] & Figure 9 item 28 teaches a front haptic device containing forward part of head and coupled to a display unit;

“a back haptic output device configured for contact with a rear part of the head of the user and coupled to the head support; wherein the front haptic output device and the back haptic output device are interchangeable with each other and provide the same type of haptic output” Edwards [0103][0104] & Figure 9 item 28 teaches back and front haptic devices, and Magrath [0015] teaches the interchangeability of the front and back haptic devices; the interchangeability inherently teaches the “same type of haptic output”;
“a controller that processes directional inputs, determines directional haptic output according to the directional inputs, and controls the haptic output devices to provide the directional haptic output to the front haptic output device or the back haptic output device according to the directional inputs” Edwards [0028][0103] teaches directional inputs and outputs as recited.

	Although Edwards teaches modular haptic devices at the end of paragraph [0104], Edwards does not forcefully teach interchangeability, however, Magrath teaches a haptic cap coupled to a headset VR/AR display, where the haptic actuators are attached via tape, Velcro, buttons, etc. around the head as needed, suggesting dynamic placement (Magrath at least [0015]). It would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Magrath into Edwards to give Edwards the capability of making its module haptic devices interchangeability.

Claim 2
“wherein the haptic output devices include a left haptic output device and a right haptic output device, the directional haptic output includes a left haptic output and a right haptic output and the controller controls the left haptic output device to provide the left haptic output and the right haptic output device to provide the right haptic output; and wherein the directional inputs include one or more of navigation instructions determined according to a position sensor of the head-mounted display or an environmental feature of interest determined according to an environmental sensor sensing an object in an environment of the head-mounted display” Edwards Fig. 9 item 28.

Claim 3
“wherein the haptic output devices include a left haptic output device and a right haptic output device, the directional haptic output includes a left haptic output and a right haptic output, and the controller controls the left haptic output device to provide the left haptic output and the right haptic output device to provide the right haptic output” Edwards Figure 9.

Claim 4
“wherein the directional haptic output includes a back haptic output that is generated by the back haptic output device, and the controller controls the back haptic output device to provide the back haptic output” Edwards Figure 9.

Claim 5
“wherein the directional haptic output includes a front haptic output that is generated by the front haptic output device, and the controller controls the front haptic output device to provide the front haptic output” Edwards Figure 9.

Claim 6
“wherein the directional inputs include navigation instructions, and the directional haptic output provides the navigation instructions to the user” Edwards [0025] discloses “the user can navigate through applications with the use of the wireless controller”.

Claim 7
“a position sensor according to which the navigation instructions are determined for reaching a destination” Edwards Figure 9 depicts schematics of positioning of haptic feedback sensors.

Claim 8
“wherein the directional inputs include an environmental feature of interest that is an object in an environment in which the head-mounted display is positioned, and the directional haptic output indicates a direction of the environmental feature of interest is located relative to the user” Edwards [0103] teaches processing directional inputs, determining directional haptic outputs.

Claim 10
“wherein the directional inputs include a virtual output of interest that is at least one of the graphical output or an
aural output of the head-mounted display, and the directional haptic output indicates a direction in which the virtual output of interest is located within a virtual environment” Edwards [0049] teaches directional inputs (front of the HMD) and separate display element translates into images in a mixed reality environment.

Claim 11
“wherein the at least one of the graphical output or the aural output includes the virtual environment, and the controller processes the graphical output or the aural output to determine the virtual output of interest within the virtual output” Edwards [0049] teaches directional inputs (front of the HMD) and separate display element translates into images in “a mixed reality environment”.

Claim 17
“a head band that is coupled to the display unit and that surrounds the head of the user to support the display unit on the head of the user” Edwards claim 20 recites a head mounted display system comprising a head mounted display and a modular controller having a top portion comprising a plurality of LEDs that is removable from a bottom portion of the controller;

“wherein the haptic output device is configured to be moved between a coupled position in which the haptic output device is coupled to the display unit by complementary mating features on the display unit and the haptic output unit, and an uncoupled position, in which the haptic output device is separate from the display unit” Edwards [0104] teaches haptic device modularity inasmuch as haptic devices can be added later if needed, suggesting attachment/detachment accordingly, and

Magrath teaches haptic devices place around a skull cap which is physically separate (uncoupled) from the display unit, therefore, suggesting “moving” from couple positions to separate (uncoupled) positions from the display unit.
Claim 17 is also rejected for the rationale given for claim 1.

Claim 18
“wherein the haptic output device is removably coupled to the display unit mechanically and electrically” Edwards [0023] & Figures 1C, 9, 10 teaches the head support is mechanically attached, and also electrically attached via audio and haptic devices attached around the device.

Claim 19
“wherein the haptic output device is removably coupled to the head band to be removably coupled to the display unit” Edwards claim 20 recites a head mounted display system comprising a head mounted display and a modular controller having a top portion comprising a plurality of LEDs that is removable from a bottom portion of the controller.

Claim 20
“wherein the head band is mechanically coupled to the display unit” Edwards [0023] & Figures 1C, 9, 10 teaches the head band is mechanically attached, and also electrically attached via audio and haptic devices attached around the device.

Claim 21
“wherein the front haptic output device is removably coupled to the display unit by a first mechanical coupling, and the back haptic output device is removably coupled to the head band by a second mechanical coupling” Edwards [0023] & Figures 1C, 9, 10.

Claim 22
“wherein the front haptic output device includes a first mechanical mating feature and the back haptic output device includes the first mechanical mating feature, wherein each of the display unit and the head band includes a complementary mechanical feature configured to form a mechanical coupling with the first mechanical mating feature, wherein each of the front haptic output device and the back haptic output device is removably couplable to the display unit and the head band” Edwards Figures 5A, 5B and [0058] teaches structural mating elements.

Claims 12-14 are rejected under 35 U.S.C. §103 as being unpatentable over Edwards et al. (US 2017/0337737), hereinafter Edwards, and further in view of Tien et al. (US 2019/0200920), hereinafter Tien.

Claim 12
“a display unit configured to be worn on a head of a user and having a display for providing graphical content to the user; a haptic output device coupled to the display unit” Edwards [0022][0023] teaches a Head Mounted Display (HMD) with a display unit providing graphical output”;

“a controller controls the haptic output device to provide the health haptic output at a predetermined time interval based on the health input, wherein the predetermined time interval is greater than an interval of an output pattern of the haptic output device” Tien [0023][0024] teaches a VR headset session with sensors to detect bio-signals. Tien [0050] teaches respiration exercise is visually presented during a VR session. The user is then asked to match his breathing rate with the pattern of bellows movement. The initial time interval (frequency) has been predetermined to be 10 breaths per minute because that is what the sensors initially set at the beginning of the session. Since the frequency drops to 6 breaths per minute at some point after the initial predetermination, it is reasonable to say that the initial predetermined time interval frequency (10/minute) is greater than the frequency of an output pattern (6/minute), assuming the on/off haptic pulse patterns in Edward match the bellows movement of Tien.

Edward and Tien disclose analogous art. However, Edward does not spell out the “predetermined time interval” as recited above. It is disclosed in Tien. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Tien into Edward to enhance the all directions detecting and outputting functions of its head-mounted device.

Claim 13
“wherein the health input is a breathing instruction, and the health haptic output is a breathing haptic output
instructing the user to take a breath” Edwards Figure 9 depicts haptic output devices; the “breathing” is construed as the content of the instruction, not a breathing device operation.

Claim 14
“wherein the health input is an exercise instruction, and the health haptic output is an exercise haptic output instructing the user to perform an exercise that is one of a repetition, a series of repetitions, or a timed interval exercise” Edwards Figure 9 depicts haptic output devices; the “exercise” is construed as the content of the instruction, not a exercise device operation.

Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Edwards et al. (US 2017/0337737), hereinafter Edwards, in view of Magrath et al. (US 2020/0033601), hereinafter Magrath, and further in view of Cheong et al. (US 2015/0293592), hereinafter Cheong.

Claim 9
“an environmental sensor, and the environmental feature of interest is determined by the controller according to the environmental sensor sensing the object” Cheong [0128] discloses “a temperature/humidity sensor 340J”.

Edwards, Magrath, and Cheong disclose analogous art. However, Edward does not spell out the “environmental sensor sensing object” as recited above. It is disclosed in Cheong. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Cheong into Edwards to enhance the all directions detecting and outputting functions of its head-mounted device.

Claims 15-16 and 23-24 are rejected under 35 U.S.C. §103 as being unpatentable over Edwards et al. (US 2017/0337737), hereinafter Edwards, in view of Tien et al. (US 2019/0200920), hereinafter Tien, and further in view of Cheong et al. (US 2015/0293592), hereinafter Cheong.
Claim 15
“wherein the exercise haptic output is provided at a predetermined time interval measured from a previous time or completion of a previous exercise” Cheong [0174] discloses “the haptic support module may be set to execute a function related to a keyword or a function related to the object in correspondence to at least one of the duration time, pressure magnitude, touch area”.

Edwards, Tien, and Cheong disclose analogous art. However, Edward does not spell out the “predetermined time interval” as recited above. It is disclosed in Cheong. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Cheong into Edwards to enhance the all directions detecting and outputting functions of its head-mounted device.

Claim 16
“sensors, wherein the exercise haptic output is provided at the predetermined time interval measured from completion of the previous exercise, and the completion of the exercise is determined with the controller and the sensors” Cheong [0063] discloses “provide haptic update information to the electronic device 100 at a predetermined period or in real time”.

Claim 23
“wherein the predetermined time interval is one hours” Cheong [0063] discloses “provide haptic update
information to the electronic device 100 at a predetermined period or in real time”.

Claim 24
“wherein the predetermined time intervals is based on a physiological condition of the user” Cheong [0128] discloses “a biometric sensor” that provides data of the user physiological condition.

Response to Arguments
Applicant's arguments filed October 10th 2022 have been fully considered but they are not persuasive.
Applicant argues that “Magrath is directed to ‘a haptic skull cap’ that ‘provides different types of haptic feedback to a user.’ … Therefore, Magrath does not disclose or suggest ‘wherein the front haptic output device and the back haptic output device are interchangeable with each other and provide the same type of haptic output,’ as recited in claim 1.” Said argument is not persuasive because many different types of haptic output that can be provided, to the contrary, exactly prove that any type of those haptic outputs can be exchanged. And, thus, it is evident that different types of haptic outputs are “interchangeable”, as claimed.
Further, applicant argues that “Magrath discloses a fabric cap that is separate and distinct from a head-mounted device, where the head mounted device is in electrical communication with the haptic device that are positioned on the fabric cap via an external wiring system”. Hence, Magrath does not disclose the output device is coupled to the display unit by complementary mating features on the display unit. Accordingly, “if one of skill in the art were to combine the teachings of Edwards with those of Magrath, one would not arrive at the features recited in claim 17.” Said arguments were not persuasive because although there is a fabric cap disclosed in Magrath, however, said cap is worn by the user in conjunction with a head mounted display to provide an immersive VR experience, which includes “electrical communication” capability. 
Still further, applicant argues that “Edwards provides feedback via haptic devices to, for example, ‘provide real-world feedback to a user of the head mounted display 100 based on one or more occurrences in the mixed reality experience.’ … Tien requires feedback to be provided completely virtually for the virtual breathing exercise. … one of skill in the art would not be motivated to combine the teachings of Tien with those of Edwards because the feedback required by Tien is not contemplated by Edwards and would be irrelevant for the device of Edwards.” Said argument is not persuasive because the “irrelevant” feedback of Tien is incorrect. In Tien, the feedback provided for breathing exercise is the process and/or the end usage of the feedback, not the feedback operation. The feedback operation of Tien is deemed “relevant” to the feedback operation of Edwards.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175